DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 21-25, and Species IV, Figures 14-16 representing claims 1, 3-7, 13-15, and 21-25 in the reply filed on 4/8/22 is acknowledged.
Claims 1 and 7 are allowable. The restriction requirement, as set forth in the Office action mailed on 2/18/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 2 and 8-12, per the species election requirement, is withdrawn.  Claims 2 and 8-12 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. The remainder of the non-elected claims were cancelled by the applicant, namely claims 16-20.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Amendments
The amendments dated 4/8/22 are entered. Claims 1-8 and 12-14 are amended. Claims 16-20 are cancelled. Claims 21-25 are newly entered. Claims 1-15 and 21-25 are addressed below.

Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the majority of the structure is anticipated by US 2018/0017337 which teaches the housing, phase change material in a cavity to be supercooled and then triggered to the solid state. However, this device causes the triggering via mechanical agitation rather than by the introduction of a seed crystal.
The introduction of a seed crystal into a supercooled fluid in order to trigger phase change to the solid state is known in the prior art, with particular attention drawn to DE 2619514 and US 2014/0130844.
DE 2619514 introduces seed crystals via a mechanical contact apparatus (13) on which crystallized phase change material is present and which is contained in an open space inside of the top of the cavity containing the phase change material.
US 2014/0130844 merely states that the introduction of seed crystals into a supercooled medium is an old and well-known method of triggering phase change to a solid state in Para. [0022].
Neither of the above documents, however, include the particulars of the independent claims. In particular neither teaches the use of a first port positioned submerged in the phase change material, a second port positioned above the phase change material, and an external seed crystal reservoir trigger assembly coupled to the first and second ports, as required by claim 1. Additionally, neither teaches an external seed crystal trigger assembly in fluid communication with the cavity wherein an isolation valve isolating first and second portions of the solid state phase change material inside the isolation valve, as required by claim 7.
It is noted that other methods of triggering phase change utilizing isolation valves communicating with tanks are known, such as US 2015/0345874, which provides a liquid (60) to the phase change material (11) via a valve (62c). However, it is not obvious that a combination of these teachings with the prior art can be made without hindsight as the valve is not structured to isolate two portions of solid state material on either side of it in its closed configuration as required by claim 7. It is not structured to function with a solid state material at all. Additionally, ‘874 contains no teachings about the two ports as required by claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763